Citation Nr: 0205218	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury, to include a left knee disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2001, the Board found that 
new and material evidence had been submitted to reopen the 
claim.  The Board remanded the claim to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, for additional development.  The case is now before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record show that the veteran 
sustained a left leg injury in 1954 while on active duty; an 
October 1956 examination resulted in a diagnosis of post-
phlebitic left leg and an internal cartilage injury but 
numerous examinations performed before and after that time 
showed a normal left leg and knee; arthritis of the left knee 
was first shown many years after service, and there is no 
competent evidence of a nexus between a current disability of 
the left leg or knee and any incident of service, to include 
trauma.


CONCLUSION OF LAW

A left leg or knee disability was not incurred in or 
aggravated by active service, nor may arthritis of the left 
knee be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains, in substance, that he incurred a left 
leg disability while in the service, caused by a jeep 
accident in January 1954.  He specifically asserts that he 
sustained permanent damage to his left calf and knee, which 
necessitated knee surgery.  Accordingly, a favorable 
determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that after the veteran's 
claim for service connection was reopened, VA correspondence 
dated in July 2001 and an October 2001 supplemental statement 
of the case provided him notice of the specific legal 
criteria necessary for service connection for the claimed 
disability.  In the July 2001 statement sent to the veteran, 
the RO also explained the new duty to assist and notify 
provisions, and the elimination of the requirement for a well 
grounded claim, contained in VCAA.

Pursuant to the Board's February 2001 remand, the VA's July 
2001 correspondence also requested that the veteran provide 
VA with information, and release forms as necessary, allowing 
VA to obtain medical records.  The claims file does not 
contain any reply from the veteran.  There is no evidence in 
the claims file, such as returned undelivered mail, 
demonstrating that the veteran did not receive the VA's July 
2001 correspondence.  The Board points out that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The RO also has provided the veteran with an opportunity to 
testify in person, obtained his VA treatment records, and 
obtained his service medical records from official sources.

In light of the foregoing, the Board finds that VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  VA has obtained all pertinent 
records regarding the issue on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim.  In a July 2001 statement sent to the 
veteran, the RO explained the new duty to assist and notify 
provisions, and the elimination of the requirement for a well 
grounded claim, contained in VCAA.  The Board also finds that 
the veteran is not prejudiced by its consideration of his 
claim pursuant to VCAA's implementing regulations in the 
first instance.  VA has already met any obligations to him 
under this new law.  Thus, the veteran is not prejudiced by 
the Board's decision to proceed with appellate review of this 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records indicate that he was in 
a jeep accident in January 1954.  The diagnoses were 
contusion to the sternum, mid-thoracic spine; and traumatic 
hematoma to the left calf muscles.  He was hospitalized for 
just over three weeks.  A February 1954 outpatient treatment 
report lists old phlebitis of the left leg.  The report of 
the veteran's separation medical examination indicates that 
pertinent physical examination was normal.  The report lists 
a history of injury to the left leg in January 1954, with 
blood clot in the gastronemus (sic).  

The veteran's father submitted a statement in July 1954 that 
the veteran's left leg had a section of muscle that was 
larger, and that the veteran complained of pain and soreness 
after being on his leg.  In July 1954, the veteran submitted 
a statement in which he recounted the details of the jeep 
accident, his subsequent treatment and his current leg pain.  

The report of a September 1954 examination conducted by or 
for the State of Minnesota provides a history of the 
veteran's left leg injury.  It contains the notation that the 
veteran had left leg pain upon prolonged standing.  No 
physical examination or diagnosis was offered.  

The report of a VA examination conducted in September 1954 
provides that the veteran's left leg ached continuously, 
especially after working, and his ankle seemed weak.  The 
examiner wrote that on physical examination, all findings 
were within normal limits and he could find no physical basis 
for the complaints.  

A January 1955 VA hospitalization discharge summary indicates 
that the veteran was treated for complaints unrelated to the 
current claim.  At the time he gave a history of his jeep 
accident and subsequent hospitalization.  It was further 
noted that there was no evidence of disease, and that he 
walked well, had no disability, and had normal sensation in 
strength and reflexes and arterial pulsation.  The pertinent 
diagnosis was history of old contusion of the left calf 
muscles.  

The report of an October 1956 examination conducted on or for 
the State of Minnesota provides a history of the veteran's 
left leg injury.  History obtained at that time included left 
calf pain after prolonged standing or a long day's work.  The 
veteran indicated that his leg was very sensitive to extreme 
cold and that he had  cramps.  Following the physical 
examination, the diagnoses were post phlebitic leg, 
questionable low grade causalgia of the left leg, and 
internal semilunar cartilage injury.  

During a November 1956 VA examination, the veteran complained 
of pain and weakness of the left knee with cramps in the 
muscles of the left calf.  On physical examination, it was 
noted that he had residuals of poliomyelitis in the right 
leg, with none in the left.  The diagnoses included mild 
residuals of poliomyelitis, with no pathology found in the 
left knee or leg.  A November 1956 VA radiographic 
examination of both lower legs was negative for abnormality 
or vessel calcification.

A December 1956 lay statement by a fellow veteran includes a 
contemporary newspaper clipping showing the scene of the jeep 
accident, and a photograph of the veteran in his hospital bed 
shortly after the accident.  The lay witness states that he 
served with the veteran.  After the accident, the witness 
observed that the veteran was continuously troubled with leg 
pain and often was forced to sit and rest his leg before 
going further.  

A February 1957 statement from the veteran's parents provides 
that the veteran suffered from pain and disability when he 
returned home from the military.  They described the leg 
disability he had suffered since then, and the effects it had 
on his work ability. 

In an April 1957 letter the veteran asserted that his left 
leg was still interfering with his work ability.  He said 
that the wanted a proper examination, since during his most 
recent VA examination the examiner essentially ignored his 
leg.  

A March 1957 physical examination report contains the 
notation that the veteran was ambulatory and without 
pathology of the left calf at that time.  The only diagnosis 
was a history of a duodenal ulcer.

The veteran was provided another VA examination in January 
1958.  He again complained of left leg pain, especially after 
work.  On physical examination, there was no limitation of 
motion in any joints; swelling, atrophy, deformity, 
tenderness or pain.  Radiographic examination of the left leg 
was negative.  The only diagnosis was a history of a duodenal 
ulcer.

The veteran submitted a statement in September 1983 in which 
he recounted the January 1954 jeep accident.  He noted that 
he continued to have left leg problems.  

In April 1999, the veteran submitted correspondence in which 
he recounted the January 1954 jeep accident.  He stated that 
his left leg condition caused severe problems.  

At a December 1999 RO hearing, the veteran indicated that he 
was hospitalized in January 1954 for chest and left leg 
injuries suffered as a result of a jeep accident.  He stated 
that his left leg swelled and ached and that his left knee 
gave out, and maintained that he had had ongoing problems 
with his left leg since service.  The veteran indicated that 
the January 1954 jeep accident caused permanent damage to his 
left calf.  He further testified that, in April 1999, a 
private physician stated that he could not ascertain whether 
the veteran's arthritic disorder was related or unrelated to 
his service injury, and that he was considering having 
arthroscopic surgery on his knee.

VA treatment reports show that in April 2000 the veteran 
underwent a diagnostic left knee arthroscopy with partial 
medial meniscectomy and joint debridement.  The post-
operative diagnosis was degenerative tear, medial meniscus, 
left knee.  

Private medical reports show the veteran received outpatient 
treatment for various conditions, including a left knee 
disability as early as 1985, and consistent over the last 
several years.  At various times, the veteran provided a 
history of a military injury in 1954.  An April 1999 report 
assesses the veteran with osteoarthritis of the left knee, 
possible meniscus tear, unlikely clinically.  The private 
doctor stated that the veteran had numerous questions as to 
whether it was a work-related disability.  The doctor said 
that he had discussed with the veteran the mild degrees of 
arthritic changes noted radiographically and loose bodies 
with minimal changes from times prior, and that he could not 
ascertain if this was related to or unrelated to an injury in 
the late 1940's.  The physician opined that if it was, it had 
left the veteran with minimal, longer-term symptoms but he 
added that this was more the consequences of arthritic change 
with time, use, etc.  

In a June 2000 medical report, the same private doctor 
indicated that the veteran was seen for follow-up.  He 
complained of pain and discomfort of the left knee since his 
last assessment.  He underwent arthroscopic surgery at VA in 
April, and in the interim had continued to note pain and 
discomfort with use and repetitious-type activities.  The 
veteran denied locking, popping or catching of the knee, and 
he indicated that he had only been seen one time 
postoperatively by his VA surgeon. He was not engaged in any 
formal physical therapy efforts and/or formal therapeutic 
injections.  The veteran was more descriptive at that point 
of swelling about the leg.  He had various diagnostic tests 
in the more recent past which had excluded the possibilities 
of DVT (deep venous thrombosis) times two.  

Results of physical and radiographic examination were 
provided, including that the veteran had virtually full 
extension, with a flexion arc back to approximately 115 
degrees.  There was crepitance about the patellofemoral and 
medial joint line proper of the left knee.  The assessment 
was arthritic complaints, left knee.  The examiner commented 
that he had no old records to review.  He stated that he 
found that the veteran's degrees of arthritic change were 
most likely those that come with age and activity, and he was 
unable to make a specific reference to disability rating 
relating to something that occurred 45-50 years earlier.

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that, while the veteran clearly sustained a left leg injury 
in 1954 while on active duty, there is no objective evidence 
of a medical nexus between a current diagnosis of a left leg 
or knee disability and the 1954 injury, and no objective 
evidence that the veteran had arthritis of the left knee 
until many years after service.  As to the arthritis, since 
it was first shown many years after the veteran's separation 
from active duty, service connection is not warranted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The report of an October 1956 examination include diagnoses 
of post phlebitic leg, questionable low grade causalgia of 
the left leg, and internal semilunar cartilage injury.  
However, the report of September 1954 VA examination provides 
that all left leg findings were within normal limits and the 
examiner could find no physical basis for the veteran's 
complaints.  A January 1955 VA hospitalization discharge 
summary refers to the veteran's history of a jeep accident 
but provides that at that time there was no evidence of 
disease, and that the veteran walked well, had no disability, 
and had normal sensation in strength and reflexes and 
arterial pulsation.  A November 1956 VA examination report 
includes the notation that there was no pathology found in 
the left knee or leg.  Reports of April 1957 and January 1958 
examinations include normal examinations of the left leg.

The Board recognizes the assertions by the veteran and his 
witnesses that he experienced left leg symptoms in the years 
immediately after service.  However, as laypersons, they are 
not competent to provide an opinion requiring medical 
knowledge, such as medical diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, their assertions as to his 
left leg complaints and symptoms are of limited value in 
terms of whether the veteran had a diagnosis of a left leg or 
knee disability at that time.  The  Board finds that the 
overwhelming preponderance of the medical evidence dated 
during the years immediately after service shows that the 
veteran's left leg was normal. 

The Board also recognizes the assertions by the veteran that 
his current left leg diagnoses are nevertheless related to 
injuries incurred in the 1954 jeep accident.  As noted 
earlier, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
etiology or causation.  Espiritu, 2 Vet. App. at 492.  Thus, 
his assertions are of limited value in terms of the etiology 
of the veteran's current left leg diagnoses. 

The only medical evidence that addresses the contended causal 
relationship goes against the veteran's claim.  In an April 
1999 report, the veteran's private doctor stated that he 
could not ascertain if the mild degrees of arthritic changes 
and loose bodies in the left knee were related or unrelated 
to an injury in the late 1940's.  The private doctor opined 
that any symptoms from such an injury would be minimal, 
longer-term symptoms and that the veteran's current symptoms 
were the consequences of arthritic change with time, use, 
etc.  

In a June 2000 medical report, the same private doctor opined 
that the veteran's degrees of arthritic change were most 
likely those that come with age and activity.  He added that 
he was unable to make a specific reference to relating a 
disability to something that occurred 45-50 years earlier.

The Board has considered whether 38 U.S.C.A. § 5103 warrants 
an examination with an opinion that addresses the veteran's 
contention that his left leg disability, to include arthritis 
of the left knee, is causally linked to in-service trauma.  
The overwhelming weight of the medical evidence dated during 
the years immediately after service, which included X-ray 
examinations, shows no left leg or knee disability.  The 
veteran's own physician proffered an opinion that the 
arthritis was likely due to advancing age rather than remote 
trauma.  The physician also indicated that any opinion at 
this late date as to whether the veteran would still have 
symptoms from a 1954 injury would be speculative.  Under 
these circumstances, the Board finds that  that such an 
examination is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a left leg 
injury, to include a left knee disability, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a left leg 
injury, to include a left knee disability, is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

